DETAILED ACTION
1.      Claims 1,3-4,6-8,10,12-13,16-17,22,27,29,33,35 and 45 of U.S. Application No. 16318507 filed on 01/17/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The drawings were objected to for not showing the limitations in original claim 6 regarding the unclear “three sides”. Claim 6 was also rejected under 112(b) for reciting the unclear “three sides” of the enclosure.
The Applicant amended claim 6 to clearly claim that the three sides are three sides of the power electronic (the inverter as mentioned in claim 1) and not the enclosure as originally understood by the Examiner. The Applicant also persuasively argued that at least figures 3-5 shows power electronics 303 have at least three sides. Therefore, the drawing objection is withdrawn.
Claim 27 stands rejected under 112(b) for reciting a broad limitation followed by a narrow limitation. Claim 27 was amended in 01/14/2021 to remove the broad limitation, therefore, the 112(b) rejection to claim 27 is overcome.
Claim 40 was rejected under 112(d) for depending on two different claims. Claim 40 is now cancelled, therefore, the 112(d) rejection to claim 40 is moot.
Claims 1, 2 were rejected under 35 USC 102 for being anticipated by Lutz (EP 642703). Claims 14 and 29 were rejected under 35 USC 103 for being obvious over Lutz in view Kurita, and Lutz in view of Chamberlin, respectively.

The Applicant in page 10, last two paragraphs, persuasively argues that the combination Lutz in view of Kurita and Chamberlin would not disclose claim 1 as amended because the combination would fail to disclose that sets of power electronics that drive each windings are interleaved between the windings since Kurita discloses interleaving only one power electronic element, while Chamberlin teaching sets of power electronics but not interleaved between the windings.
Allowable Subject Matter
Claims 1,3-4,6-8,10,12-13,16-17,22,27,29,33,35 and 45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…elements of the power electronics (303) and windings (301) are housed in the enclosure (305) which is arranged to channel the flow of coolant over both the windings (301) and the elements of the power electronics (303); wherein the stator assembly (300) comprises a respective set of power electronics (303) for driving each winding (301), each pair of windings or each phase of windings; and wherein the sets of power electronics (303) are interleaved with the stator windings (301) in the enclosure (305), and wherein each set comprises at least one inverter leg (350; fig. 4)” in the combination as disclosed are neither anticipated nor obvious over the prior arts in record.

    PNG
    media_image1.png
    452
    592
    media_image1.png
    Greyscale

Claims 3-4,6-8,10,12-13,16-17,22,27,29,33,35 are allowable for depending on claim 1.
Regarding claim 45: the limitations of claim 45, “…elements of the power electronics (303) and windings (301) are housed in the enclosure (305) which is arranged to channel the flow of coolant over both the windings and the elements of the power electronics thereby providing a coolant flow path; wherein the stator assembly (300) comprises a respective set of power electronics (303) for driving each winding (301), each pair of windings or each phase of windings; wherein the sets (electronics 303) are interleaved with the stator windings (301) in the enclosure (305), and wherein each set comprises at least one inverter leg (350; fig. 4); and providing a dielectric liquid into the coolant flow path to expel air from spaces between the stator windings (301) and elements of the power electronics (303), thereby to directly bathe both in the dielectric liquid” in the combination as disclosed are neither anticipated nor obvious over the prior arts in record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/AHMED ELNAKIB/Examiner, Art Unit 2832